UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File 0-32605 NEFFS BANCORP, INC. (Exact name of registrant as specified in its charter) Pennsylvania 23-2400383 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 5oute 873, P.O. Box 10, Neffs, PA l8065-0010 (Address of principal executive offices) (610) 767-3875 (Issuer's telephone number) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer,” “large accelerated filer” and “small reporting company” in Rule 12-b-2 of the Exchange Act.(Check one): Large Accelerated filer ¨ Accelerated filer ¨ Non-Accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes¨Nox As of April 30, 2011, there were 178,430 shares of common stock, par value of $1.00, outstanding. NEFFS BANCORP, INC. INDEX PART 1. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements 3 Consolidated Statements of Financial Condition (Unaudited) March 31, 2011 and December 31, 2010 3 Consolidated Statements of Income (Unaudited) Three months endedMarch 31, 2011 andMarch 31, 2010 4 Consolidated Statements of Stockholders’ Equity (Unaudited) Threemonths endedMarch 31, 2011 andMarch31, 2010 5 Consolidated Statements of Cash Flows (Unaudited)
